         •                                                                                                                                                                    /"""}
                                                                                                                                                                                  /•''•,

                                                                                                                                                                 Page 1 of!   /
,,.1
I .
       A024SB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, 1987)
                                       v.
                                                                                  Case Number: 3:19-mj-22709
                       Jose Alfredo Fernandez-Serrano
                                                                                  Jarnes M'IC h ae1 Chavez                        __   ,




                                                                                                              Ftl~JED -
                                                                                  Defendant's Attqrrzey


       REGISTRATION NO. 8633 9298
       THE DEFENDANT:                                                                                              JUL 0 9 2019
        IZI pleaded guilty to count(s) 1 of Complaint                                                            -> •   .-<.~-~_,,.,_..,,~.~-~   ~   '.-:   ..   ~~




        D was found guilty to count( s)
                                                                                                           CLEHti, Ur~. r2'.~' '.'.;"(; ..       tA
                                                                                                                                           121FORNIA
                                                                                                     .:.nuiHEAr·; D 1 ~ ' " ' 1t,' ,r ' nB.tJuiY
             after a plea of not guilty.                                             BY
             Accordingly, the defendant is adjudged guilty of such count(s), whfh involve the following offense(s):
                                                                                            f

       Title & Section                   Nature of Offense                                                                  Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

        D The defendant has been found not guilty on count(s)
                                                              --------------------
        0 Count(s)                                               dismissed on the motion of the United States.
                          -----------------~



                                                                      IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                     .6' TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be de;>orted/removed with relative,                           charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, July 9, 2019
                                                                                Date of Imposition of Sentence



                                                                                HittsLtO~OCK
                                                                                UNITED STATES MAGISTijATE JUDGE



       Clerk's Office Copy                                                                                                                 3:19-mj-22709
